Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2020/0183848) in view of Garcia Guirado et al (US 2019/0079867, herein Garcia).

Regarding claim 10, Loh teaches a system-on-chip comprising:
a first memory configured to store first data (Fig 3, memory arrays 332);
a second memory (Fig 3, DRAM 370); and
a data processing circuit (Fig 3, processing unit 320) configured to:
divide the first data obtained from the first memory into a plurality of pieces of division data ([0027-0029], [0033-0035], data divided into defined regions),
assign a plurality of parameters to the plurality of pieces of division data, each of the plurality of parameters comprising an address value for a corresponding piece of division data ([0033-0035], region parameters 150 & Fig 3, region parameters 344),

provide an address and the second data to the second memory, wherein the address and the second data are obtained based on the plurality of parameters ([0075], provide data for memory request targeting region).
Loh fails to teach wherein the parameters are tags comprising a coordinate value for the division data.
Garcia teaches a system-on-chip comprising a memory to store data and a data processing circuit (Fig 1) configured to assign a plurality of tags to pieces of division data, each of the plurality of tags comprising a coordinate value for a corresponding piece of division data (Figs 5, 6a-6b, [0079-0081], [0104-0106], tagged coordinate data divided into portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Loh and Garcia to utilize tags and coordinates in the memory system.  While Loh discloses using parameter-defined regions to identify whether a portion of data resides in a certain level of the memory system, one of ordinary skill in the art would understand that retrieval of data at a particular address requires identification information for the data such as the coordinate tags disclosed by Garcia.  As both Loh and Garcia disclose the use of three-dimensional memory arrays (Loh [0040], Garcia [0010]), this combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 10, the combination of Loh and Garcia teaches the system-on-chip of claim 1, wherein the first memory comprises a dynamic random access memory (DRAM) device, and the second memory comprises a static random access memory (SRAM) device (Loh [0025], [0032]).

Allowable Subject Matter
2.  Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3.  Claims 11-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182